Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are currently pending and have been examined.
.
Response to amendment
This is a Final Office action in response to applicant's remarks/arguments filed on 01/13/2022.
   Status of the claims:
Claims 1-4, 6-8, and 11 have been amended.
The rejection of claims 2-4 and 6-8 under 35 U.S.C. 112 (b) is withdrawn in response to Applicant's amendment filed on 01/13/2022.
Applicant’s arguments, see Remarks pages 2-5, filed 01/13/2022, with respect to the rejection(s) of claim(s) 1-11 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Andrew Johnson (US 20150338077 A1) necessitated by the claim amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jamieson et al. (US .
Regarding claim 1, Jamieson teaches a depth map measuring device which measures a distance up to each point of an object body in an image, comprising: 
a sensor unit (Fig. 2, laser scanner 12, para [0041]: lines 1-7);
and a housing which holds the sensor unit (Fig. 2. See also, fig. 1), 
wherein the sensor unit includes a light source unit (Fig. 2, Para [0012], lines 1-6) having a light emitting surface which emits light toward the object body (Fig. 2, window 48, para [41]: lines 11-14 and para [45]: lines 6-9), and a light receiving unit (Para [0012], lines 9-14),  having a light receiving surface which receives a reflected light from the object body (Fig. 2, para [45]: lines 1-6. It would have been obvious that the lights return through the window 48), 
wherein the sensor unit is held in the housing and is configured to rotate with respect to to vary an angle of light emitted from the light source about the predetermined rotation axis (Fig. 2, para [41]: lines 4-8), 
wherein the light source unit emits light in a direction different from the predetermined rotation axis (Fig. 2, para [41]: lines 4-8). 
Jamieson fails to explicitly teach wherein a first plurality of flat radiation fins are provided in the sensor unit that rotate 
wherein the first plurality of flat radiation fins surround the light source around the predetermined rotation axis except the light emitting surface of the light source unit and the light receiving surface of the light receiving unit, and the first plurality of Page 2 of 12Serial No. 16/142,266 Amendment filed January 13, 2022Responsive to Office Action mailed November 24, 2021 flat radiation fins are in a same plane formed of the predetermined rotation axis and the direction of emitted light.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jamieson’s laser scanner in view of Johnson to include a heat sink so that the laser scanner can be used as heat dissipation.
By placing the heat dissipation closer to the components allow them to cool down faster and can be vital in facilitating a long working life.
Regarding claim 2, Jamieson, as modified in view of Johnson, teaches the depth map measuring device according to claim 1, wherein the first plurality of flat radiation fins are formed in a disk  shape
Regarding claim 3, Jamieson, as modified in view of Johnson, teaches the depth map measuring device according to claim 1, wherein respective fin surfaces first plurality of flat radiation fins are provided in a surface perpendicular to the rotation axis (Johnson, Fig 3. See also, Fig. 4).
Regarding claim 4, Jamieson, as modified in view of Johnson, teaches the depth map measuring device according to claim 1, wherein the first plurality of flat radiation fins are disposed with a gap with respect to a side surface of the housing facing the sensor unit. 
Johnson shows a luminaire that has a lamp and sensor surround by a plurality of flat radiation fins (Figs 3-4, para [124]-[125]. See also, para [118]: lines 1-6 and [119]: lines 1-10).

It would have been obvious to combine Jamieson’s laser scanner with Johnson because it does no more than predictable results of preventing overheat and have more efficient heat exhaust.
 Regarding claim 5, Jamieson teaches The depth map measuring device according to claim 1, wherein the rotation axis is set to a direction which is perpendicular to a center axis of the light emitted from the light source unit and in parallel to a horizontal surface (Fig.2, para [0041]: lines 4-8), and Page 3 of 12Serial No. 16/142,266 Amendment filed January 13, 2022 Responsive to Office Action mailed November 24, 2021the sensor unit is held in the housing in a state of varying in angle about the rotation axis (Fig.2. See also, fig. 3, para [0045]: lines 10-16]).
Regarding claim 6, Jamieson, as modified in view of Johnson, teaches the depth map measuring device according to claim 5, wherein respective fins surfaces first plurality of flat radiation fins are provided in a surface perpendicular to the rotation axis (Johnson, Fig 3. See also, Fig. 4).
Regarding claim 7, Jamieson fails to explicitly teaches depth map measuring device according to claim 5, wherein the first plurality of flat radiation fins are disposed with a gap with respect to a side surface of the housing facing the sensor unit.
Johnson shows a luminaire that has a lamp and sensor surround by a plurality of flat radiation fins (Figs 3-4, para [124]-[125]. See also, para [118]: lines 1-6 and [119]: lines 1-10).
Jamieson shows a laser scanner that can scan (rotate) along an azimuth axis 40 and an elevation axis 42 and the window area 48 of the portion 58 may be controlled to rotate to a position 
It would have been obvious to combine Jamieson’s laser scanner with Johnson because it does no more than predictable results of preventing overheat and have more efficient heat exhaust.
Regarding claim 8, Jamieson teaches the depth map measuring device according to claim 5, further comprising: a second plurality of flat radiation fins 
Regarding claim 10, Jamieson teaches the depth map measuring device according to claim 1, wherein the rotation axis is set to a direction which is perpendicular to a center axis of the light emitted from the light source unit and in parallel to a horizontal surface (para [0045]: lines 4-8), the sensor unit is held in the housing in a state of varying in angle about the rotation axis (Fig.2. See also, fig. 3, para [0045]: lines 10-16]), 
a fixing portion is provided in an upper portion of the housing to attach the housing to an external member (Fig. 1. See also, Fig. 5, para [0041]: lines 8-11), and23 
the housing varies in angle about a center axis which is in parallel to a vertical direction of the fixing portion (Fig.1. See also, Fig.2, para [0041]: lines 4-8).
Regarding claim 11, Jamieson teaches a depth map measuring method. 
providing  and which holds the sensor unit in the housing , (Fig. 2, para [0041]: lines 1-7. See also, fig. 1) the sensor unit including a light source unit (Fig. 2, Para [0012], lines 1-6) having a light emitting surface which emits light toward the object body (Fig. 2, window 48, para [41]: lines ), and a light receiving unit (Para [0012], lines 9-14) having a light receiving surface which receives a reflected light from the object body (Fig. 2, para [45]: lines 1-6. It would have been obvious that the lights return through the window 48); Page 5 of 12Serial No. 16/142,266 Amendment filed January 13, 2022 Responsive to Office Action mailed November 24, 2021 
rotating the sensor unit with respect to the predetermined rotation axis to vary an angle of light emitted from the light source about the predetermined rotation axis (Fig. 2, para [41]: lines 4-8); 
emitting light from a light source unit of the sensor unit in a direction different from the rotation axis (Fig. 2, para [41]: lines 4-8); 
receiving a reflected light from an object body by a light receiving unit of the sensor unit (Para [0012], lines 9-14); and measuring a distance up to each point of the object body in an image (para [0031]. See also, para [0011]).
Jamieson fails to explicitly teach providing a first plurality of flat radiation fins in the sensor unit that rotate together with the sensor unit, aligned in a rotation direction, the first plurality of flat radiation fins surrounding the light source around a predetermined rotation axis except the light emitting surface of the light source unit and the light receiving surface of the light receiving unit; 
However, Johnson shows a luminaire that has a lamp and sensor surround by a plurality of flat radiation fins (Figs 3-4, para [124]-[125]. See also, para [118]: lines 1-6 and [119]: lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jamieson’s laser scanner in view of Johnson to include a heat sink so that the laser can be used as heat dissipation.
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jamieson et al. (US 20050189503 A1) in view of Nishima et al. (JP 2013213876 A). 
Regarding claim 9, Jamieson fails to teach the depth map measuring device according to claim 5, wherein an upper opening is provided in an upper surface of the housing, a lower opening is provided in a bottom surface of the housing, and Page 4 of 12Serial No. 16/142,266 Amendment filed January 13, 2022 Responsive to Office Action mailed November 24, 2021 the upper opening and the lower opening are provided at positions which are projected along a vertical direction.
However, Nishima teaches wherein an upper opening is provided in an upper surface of the housing (Nishima, Fig.3, As shown in Figure 3, suction and discharge hole 22a is provided on the peripheral surface of the drum portion 10 at an angle of 90 ° upward from the projection direction of the light by the projection lens 12.), 
a lower opening is provided in a bottom surface of the housing (Symmetrically suction and discharge holes 22a, suction and discharge hole 22b is provided on the peripheral surface of the drum portion 10 at an angle of 90 ° downward from the projection direction of the light by the projection lens 12.), and 
the upper opening and the lower opening are provided at positions which are projected along a vertical direction (The position suction and discharge hole 22a, the suction and discharge hole 22b is, the projection direction, if the arrangement provided to be symmetric with respect to the rotation axis of the center position of the drum portion 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jamieson’s laser scanner in view of Nishima to include .

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645     
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645